                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
                                 UNITED STATES COURTHOUSE
                                    700 STEWART STREET
                                 SEATTLE, WASHINGTON 98101


ROBERT S. LASNIK
 DISTRICT JUDGE                                                                    (206) 370-8810


                                       November 8, 2018


    Eleanor Hamburger                                  Gwendolyn C. Payton
    Sirianni Youtz Spoonemore Hamburger                Kilpatrick Townsend & Stockton LLP
    701 Fifth Avenue, Suite 2560                       1420 Fifth Avenue, Suite 3700
    Seattle, WA 98104                                  Seattle, WA 98101

   Delivered Via CM/ECF

          RE:    S.L. v. Premera Blue Cross et al., C18-1308-RSL
                 Stipulated Motion for Entry of Protective Order


   Dear Counsel:

   On November 6, 2018, the Court received your proposed “Stipulated Protective Order.”
   Dkt. #18.

   Pursuant to Fed. R. Civ. P. 26(c), protective orders may be entered to protect confidential
   commercial information and/or to limit the scope of specific disclosures. Such protective
   orders may issue upon a showing of good cause.

   Although parties may agree on confidentiality among themselves, when they request that
   the Court be involved, the proposed order must be narrowly drawn, identifying both the
   type of information that is to be protected and, if not obvious, the reason such protection
   is warranted. The order must also comply with the applicable federal and local procedural
   rules.

   The stipulated protective order submitted in this case is deficient in the following respect:

          The category of “[a]ny other documents or information that should
          otherwise be subject to confidential treatment pursuant to the Federal Rules
          of Civil Procedure” is too broad. Any protective order entered by the Court
       must identify the class or type of documents subject to the order, and
       explain the need for confidentiality if not apparent from the context.

The agreed protective order received by the Court will remain lodged in the file, but will
not be entered. The parties may resubmit a proposed order if they remedy the deficiency
identified in this letter.


                                                 Sincerely,



                                                 A
                                                 Robert S. Lasnik
                                                 United States District Judge
